Broyles, C. J.
1. The motion to dismiss the writ of error, on the ground that the bill of exceptions and the record show that the verdict in the case was dated March 19, 1921, and that the motion for a new trial was filed April 9, 1920, is denied, since it is apparent from the record as a whole that the correct date of the verdict was March 19, 1920, instead of March 19, 1921.
2. The excerpts from the charge of the court, complained of in the motion for a new trial, when considered in the light of the entire charge and the facts of the case, do not require a reversal of the judgment below.
3. Under all the particular facts of the ease, it cannot be held, as a matter of law, that the amount of the verdict was unauthorized by ahy evidence adduced; and, the finding of the jury having been approved by the trial judge, this court is without authority to interfere.

Judgment affirmed.


Luke and Bloodicorth, J.J., concur.